       19-13895-jlg      Doc 332      Filed 09/21/20 Entered 09/21/20 08:48:46              Blank Notice
                                            (wysiwyg) Pg 1 of 1
                             UNITED STATES BANKRUPTCY COURT
                              SOUTHERN DISTRICT OF NEW YORK
                                              One Bowling Green
                                           New York, NY 10004−1408


IN RE: Orly Genger                                        CASE NO.: 19−13895−jlg

Social Security/Taxpayer ID/Employer ID/Other Nos.:       CHAPTER: 7
xxx−xx−8893




                NOTICE TO ALL CREDITORS AND INTERESTED PARTIES



Please be advised that the matter scheduled for September 22, 2020 has been adjourned to October 21, 2020 at 2:00
p.m.


Doc #293 Motion to Compel by Thomas Pitta re: Common Interest Privilege



Dated: September 21, 2020                                     Vito Genna
                                                              Clerk of the Court
